725 S.E.2d 872 (2012)
STATE of North Carolina
v.
Yilien OSNARQUE.
No. 242P07-3.
Supreme Court of North Carolina.
May 30, 2012.
Yilien Osnarque, for Osnarque, Yilien.
Amy Kunstling Irene, Assistant Attorney General, for State of N.C.

ORDER
Upon consideration of the application filed by Defendant on the 30th of May 2012 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Mecklenburg County:
"Denied by order of the Court in conference, this the 30th of May 2012."